Citation Nr: 0431931	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to increased evaluation for lumbosacral strain 
with degenerative disc disease and degenerative joint 
disease, currently evaluated as 60 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk




INTRODUCTION

The veteran served on active duty from November 1971 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
evaluation for lumbosacral strain with traumatic degenerative 
joint disease to 40 percent disabling.

In October 2003, the RO increased the veteran's evaluation 
for lumbosacral strain, with degenerative joint disease and 
degenerative disc disease L4 to S1, to 60 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Schedule for Rating Disabilities pertaining to 
intervertebral disc syndrome under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, was amended, effective September 23, 
2002.  See 67 Fed. Reg. 54345-54349 (August 22, 2002).  This 
change became effective during the veteran's appeal and takes 
into account both orthopedic and neurological manifestations 
along with evaluations for all other disabilities.  
Furthermore, the Schedule for Rating Disabilities pertaining 
to the spine was again revised effective September 26, 2003. 
See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 
5239, 5240, 5241, 5242, 5243).

This revision also provides that any associated neurological 
abnormalities may be evaluation separately.  These changes 
are listed under Diagnostic Codes 5235-5243, with Diagnostic 
Code 5243 now embodying the recently revised provisions of 
the former Diagnostic Code 5293 (for intervertebral disc 
syndrome).

In this regard, the Board notes that the  June 2002 VA 
examination indicates that range of motion testing was to be 
done by the Physical Therapy Department.  Those tests are not 
of record.  Additionally, the October 2003 VA examination did 
not include range of motion testing of the veteran's spine.  
Therefore, the Board is of the opinion that further 
development is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all private medical records and 
VA medical records that are not on file 
and pertain to treatment for the veteran's 
service-connected spine disability 
covering the period from June 2002 to the 
present, to include VA physical therapy 
records referenced in the June 2002 VA 
examination. 

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be examined by a 
neurologist to evaluate the severity of 
the veteran's service connected 
degenerative disc disease of the 
lumbosacral spine.  All tests deemed 
necessary should be conducted.  The 
examination report should include the 
range of motion studies.  The examiner 
should identify and assess any objective 
evidence of pain. 

The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described. To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups.

The examiner is requested to identify the 
nerves involved and indicate whether the 
degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree is mild, moderate, moderately 
severe, or severe.

3.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the 
appellant should be provided with a 
supplemental statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



